Exhibit 10.8

 

AMENDMENT NO. 1 TO

COMMON STOCK PURCHASE WARRANT

 

This Amendment No. 1 (this “Amendment”) to Common Stock Purchase Warrant is
entered into as of April 19, 2012, by and between Blue Calypso, Inc., a Delaware
corporation (the “Company”), and the persons identified on the signature pages
hereto (the “Holders”).

 

WHEREAS, the Company issued a Common Stock Purchase Warrant to each Holder on
September 1, 2011 (the “Original Warrant”, and together with the Amendment, the
“Warrant”);

 

WHEREAS, the Company and the Holder desire to amend the Original Warrant to
provide for exercises of the Warrant.

 

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.                                      Amendment of Original Warrant

 

(a) The following Section 4(c) is hereby added to the Warrant:

 

c)Cashless Exercise.  At the option of the Holder, this Warrant may be
exercised, in whole or in part, by means of a “cashless exercise” in which the
Holder shall be entitled to receive a certificate for the number of Warrant
Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

 

(A) = the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

(b) Section 9(c) of the Original Warrant is hereby deleted in its entirety and
replaced with the following:

 

c) Subsequent Equity Sales.  If prior to April 19, 2013, the Company shall issue
shares of Common Stock or Common Stock Equivalents entitling any Person to
acquire shares of Common Stock, at a price per share less than the Exercise
Price (if the holder of the Common Stock or Common Stock Equivalent so issued
shall at any time, whether by operation of purchase price adjustments, reset
provisions, floating conversion, exercise or exchange prices or otherwise, or
due to warrants, options or rights issued in connection with such issuance, be
entitled to receive shares of Common Stock at a price less than the Exercise
Price, such issuance shall be deemed to have occurred for less than the Exercise
Price), then, the Exercise Price shall be adjusted in accordance with the
formula:

 

 

 

 

 

 

 

P

 

 

 

 

 

 

E’

=

E

x

O

+

E

 

 

 

 

 

 

 

 

 

 

A

 

 

 

 

 

 

 

 

 

where:

 

--------------------------------------------------------------------------------


 

E’                            =                                 the adjusted
Exercise Price.

 

E                                =                                 the then
current Exercise Price.

 

O                               =                                 the number of
shares of Common Stock outstanding immediately prior to the issuance of such
additional shares.

 

P                                 =                                 the
aggregate consideration received for the issuance of such additional shares.

 

A                               =                                 the number of
shares outstanding of Common Stock immediately after the issuance of such
additional shares of Common Stock.

 

Such adjustment shall be made whenever such Common Stock or Common Stock
Equivalents are issued.

 

This Section 9(c) shall not apply to:

 

(1)                                 any of the transactions described in
subsections (a) or (b) of this Section 9;

 

(2)                                 the issuance, conversion, exchange or
exercise of any securities pursuant to the Purchase Agreement;

 

(3)                                 the issuance of options exercisable for
Common Stock to employees, officers, consultants or directors of the Company or
its Subsidiaries;

 

(4)                                 the issuance of Common Stock issuable upon
the conversion, exchange or exercise of other securities, warrants, options or
similar rights, which securities were issued before the Initial Exercise Date,
provided such securities are not amended after the Initial Exercise Date to
increase the number of shares of Common Stock issuable thereunder or to lower
the exercise or conversion price thereof; or

 

(5)                                 the issuance of Common Stock, options,
warrants or other convertible securities issued to strategic partners of the
Company in connection with transactions consummated with such strategic partners
in furtherance of the Company’s business objectives.

 

2.                                      Effect of Amendment.  Except to the
extent the Original Warrant is modified by this Amendment, the remaining terms
and conditions of the Original Warrant shall remain unmodified and in full force
and effect.  In the event of conflict, between the terms and conditions of the
Original Warrant and the terms and conditions of this Amendment, the terms and
conditions of this Amendment shall prevail and control.

 

(Signature Pages Follow)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

BLUE CALYPSO INC.

 

 

 

 

 

By:

/s/ Andrew Levi

 

Name: Andrew Levi

 

Title: Chief Executive Officer

 

 

 

 

 

HOLDER

 

 

 

LMD Capital, LLC

 

 

 

By:

/s/ Steven B. Solomon

 

Name: Steven B. Solomon

 

Title: Managing Member

 

 

 

Esousa Holdings LLC

 

 

 

By:

/s/ Rachel Glicksman

 

Name: Rachel Glicksman

 

Title: Managing Member

 

 

--------------------------------------------------------------------------------